Citation Nr: 0023680	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  In March 2000, prior to the promulgation of a decision in 
the appeal, the appellant notified the RO that he was only 
appealing the issue of service connection for a chronic 
acquired psychiatric disorder.

2.  In January 1975, the RO denied service connection for a 
chronic acquired psychiatric disorder.

3.  In April 1975 and August 1984, the veteran was notified 
that he must submit new and material evidence to reopen his 
claim for service connection for a chronic acquired 
psychiatric disorder.  

4.  The additional evidence received since the RO's August 
1984 decision includes new, additional service medical 
records which, when viewed in context with all the evidence, 
both new and old, bear directly and substantially upon the 
matter at issue, and are not cumulative or redundant when 
assessed with the other evidence of record.  

5.  The record does not contain competent evidence of a nexus 
between a chronic acquired psychiatric disorder and injury or 
disease during the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
(NOD) by the appellant in regards to the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.201, 20.204(a), (c) (1999).

2.  The additional evidence received since the RO's August 
1984 denial of entitlement to service connection for a 
chronic acquired psychiatric disorder constitutes new and 
material evidence sufficient to reopen the appellant's claim 
for service connection.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.312, 3.156 (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic acquired 
psychiatric disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of NOD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The RO in November 1997 
notified the appellant that he had not submitted new and 
material evidence to reopen claims for service connection for 
diabetes mellitus and a chronic acquired psychiatric 
disorder.  In a statement received in January 1998, the 
appellant submitted a NOD concerning the denials.  Later that 
month, the RO issued a statement of the case (SOC) concerning 
the issues of whether he had submitted new and material 
evidence to reopen claims for service connection for diabetes 
mellitus and a chronic acquired psychiatric disorder.  The RO 
received a VA Form 9, substantive appeal in March 1998 in 
which he only discussed his psychiatric disability.  At the 
veteran's March 2000 personal hearing he withdrew the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for diabetes mellitus.

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed.  38 C.F.R. § 20.204(a) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

II.  Reopening a Claim for Service Connection

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for a chronic 
acquired psychiatric disorder is not only new and material, 
but also is sufficient to grant service connection, 
particularly when that evidence is considered in light of the 
entire record.  He claims that he developed a chronic 
acquired psychiatric disorder as a result of emotional 
tension experienced in the military.  

In May 2000, the RO determined that new and material evidence 
sufficient to reopen the claim had been submitted, and that 
the claim was well grounded, but that the preponderance of 
the evidence was against the claim for service connection. 
Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim.

In Evans v. Brown, 9 Vet. App. 273 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), cited Edenfield v. Brown, 
8 Vet. App. 38 (1995), and noted that 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) required that to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO) there must be "new and material presented or secured" 
since the time that the claim was finally disallowed on any 
basis.  Evans, 9 Vet. App. at 283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited to whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In January 1975, the RO denied service connection for a 
chronic acquired psychiatric disorder.  The RO determined 
that this psychiatric condition existed prior to service and 
was not incurred or aggravated during military service.  The 
appellant was so notified the next month.  

In April 1975, the veteran requested that the RO reopen his 
claim for service connection for a chronic acquired 
psychiatric disorder.  He was notified later that month that 
he was required to submit new and material evidence to reopen 
his claim for service connection.  In August 1984, he 
attempted to reopen his claim for service connection for a 
chronic acquired psychiatric disorder; and later that month 
he was notified that he was required to submit new and 
material evidence to reopen his claim for service connection.  

The August 1984 decision is the last final decision on the 
issue of service connection for a chronic acquired 
psychiatric disorder.  Therefore, the Board shall review the 
evidence of record at the time of, and evidence submitted 
since, that decision.  

The evidence previously considered by the RO included 
incomplete copies of the veteran's service records and post 
service private medical reports.  The service medical records 
showed that in December 1966, the veteran reported that for 
the previous five years, he suffered from burning epigastric 
pain.  In addition, he indicated that he was chronically 
anxious and had a problem with sleeping.  The diagnoses 
included peptic ulcer disease and chronic anxiety.  

Post service medical records included private medical records 
showing variously diagnosed psychiatric disorders.  The 
diagnoses included psychoneurotic mixed anxiety-depression 
syndrome (October 1970); severe anxiety reaction (May and 
June 1972); chronic anxiety syndrome with agitated depression 
(February and May 1973); and depressive reaction (September  
and October 1973).   

Records submitted after the August 1984 decision include 
written statements of the veteran, testimony of the appellant 
and his spouse, duplicate service medical records, additional 
service medical records, and duplicate as well as recent 
copies of VA and private medical records.  After a review of 
the record, the Board concludes that the additional evidence 
is new and material.  In particular, the additional service 
medical records bear directly and substantially upon the 
specific matter under consideration.  They were not of record 
in 1984, therefore they are not cumulative or redundant.  
Therefore, it is concluded that the veteran's claim should be 
reopened. 

III.  De Novo Review

As the appellant's claim is reopened by the submission of new 
and material evidence, the next question is whether the claim 
is well grounded.  The RO determined that the claim was well 
grounded, but that the preponderance of the evidence is 
against the claim.  As discussed below, the Board finds that 
the appellant's claim is not well grounded.  In Winters, the 
Court in a similar scenario affirmed a Board decision that 
decided the veteran had not submitted new and material 
evidence for a claim of service connection for posttraumatic 
stress disorder.  The Court commented on prejudicial error in 
circumstances where there is de novo review of all the 
evidence of record in support of the claim, and it is 
determined that the underlying claim of service connection is 
not well grounded.  The Court did not remand for the Board to 
apply 38 C.F.R. § 3.156(a) and Hodge because the failure to 
apply the regulation under such circumstances would not be 
prejudicial to the claimant.  See 38 U.S.C. § 7261(b) (Court 
shall take due account of rule of prejudicial error); 
Edenfield v. Brown, 8 Vet. App. at 390-91; cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (remand due to BVA's 
deficient reasons or bases statement under 38 U.S.C. § 
7104(d)(1) would impose unnecessary burden on BVA where 
"overwhelming evidence" supports BVA decision).  Therefore, 
the Board finds that the appellant is not prejudiced by the 
Board's addressing of this issue.

IV.  Service connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran claims that he received psychiatric treatment on 
several occasions during service, which eventually led to the 
development of a chronic acquired psychiatric disorder.  In 
regard to the first element of Caluza, evidence of a current 
disability, as noted above, the record includes private 
diagnoses of psychoneurotic mixed anxiety-depression syndrome 
(October 1970); severe anxiety reaction (May and June 1972); 
chronic anxiety syndrome with agitated depression (February 
and May 1973); and depressive reaction (September  and 
October 1973).  This satisfies the first element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records contain a December 1966 diagnosis of chronic anxiety. 

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current psychiatric disorder is related to service 
or otherwise had its origin during the veteran's period of 
active military service.  The only medical evidence of record 
fails to indicate that there is a nexus or relationship.

The veteran's lay statements are not competent medical 
evidence to establish that his present psychiatric disorder 
is the same disability for which he was treated in service.  
Savage, 10 Vet. App. at 495-498.  Although there is a 
documented psychiatric diagnosis during service and the 
veteran has reported chronicity of symptomatology, there is 
no competent evidence relating the present psychiatric 
condition to that symptomatology.  Ibid.  The Board notes 
that the Court has held that lay testimony is not competent 
to prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions, which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Without competent supporting medical evidence, 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder condition is not well 
grounded and must be denied on that basis.

In conclusion, the Board notes that where a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the 
statement of the case.  That discussion informed him of the 
types of evidence lacking, which he should submit for a well-
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information that 
would render his claim plausible.  However, the Board finds 
no such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In January 1999, pursuant to a Board Remand, the 
RO requested and received additional military records.  
Additionally, the veteran reported at his personal hearing 
held in March 2000 that he received VA medical treatment at 
Fort Root, Arkansas, in 1968 or 1969.  However, the RO 
requested information from that facility in March 2000, and 
the response indicated that there were no treatment records 
that pertained to the veteran during that period of time.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  Consequently, I see no basis upon which to 
comply with the representative's request in this regard.

Finally, although the RO denied the veteran's claim on the 
merits, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Further, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.  


ORDER

The claim regarding whether new and material evidence had 
been submitted to reopen a claim for service connection for 
diabetes mellitus is dismissed.   

Service connection for a chronic acquired psychiatric 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

